Title: To James Madison from John M. Forbes, 13 June 1803
From: Forbes, John M.
To: Madison, James


					
						Sir.
						Hamburg 13th. June 1803
					
					The above is copy of what I had the honor to address under 7th. Inst.  From the nature of the War and the course which hostilities were taking, it was very early to be foreseen that, in the prosecution of it, violent aggressions of the rights of the nations professing peace and neutrality would often be committed by both of the belligerent Parties.  Of this theory I had very soon an experimental Confirmation.  Even before the Commencement of hostilities, such was the Great want of Seamen for the British Navy, that a Frigate was sent over to Cuxhaven, men were Pressed out of English Vessels in this harbour and the British Chargé d’affaires, and Vice: Consul went so far as to Propose to the Government of this City, to enter the houses of their Citizens in search of English Seamen.  This was immediately refused as was also a verbal application to me for permission to visit American Vessels for the same purpose.  The first Frigate employed in this service was La Constance, Captn. Griffiths.  By this Frigate an American Seaman, Richard Buley was Pressed out of an English Ship.  He was claimed by me through the English Chargé d’affaires here and through our Consul Mr. Erving at London.  This Frigate had quitted the Station Carrying off Buley before I received his letter.  Another Frigate The Amethyste, Capt. Campbell, replaced La Constance at Cuxhaven, having the same object.  By a Press gang from the Frigate, the American Schooner Astrea, Capt. Babson, of Gloucester, was boarded off the harbour at Cuxhaven with many Circumstances of violence, and a Certain William 
Brown, having a regular Protection (I believe from the Collector at Boston) and known by the Capt. & Mate of the Astrea, to be a Native of Manchester, near Gloucester, (Massts.) was taken out and notwithstanding the repeated remonstrances of the Captain, was Carried forcibly to Sea.  (the Frigate having sailed before I received Capt. Babson’s letter).  This being a Strong Case and having occurred within the jurisdictional limits of Hamburg, I called immediately on the British Chargè d’affaires & Vice: Consul (the Consul being absent) and found that the Frigate had sailed, and that there remained no hope of obtaining Brown’s liberation but by an application to the Admiralty in England, with a Great uncertainty whether he Would be soon found and identified.  I expostulated with these Gentlemen in the most friendly and Conciliatory manner on these repeated abuses of power by the officers of their navy and the manifest violation of the Hamburg territory, in the last Case  From this application, I obtained no Consolation.  I could get no Promise of redress for the past or of security against future aggresssions of the same kind.  I was told that the men must be reclaimed in England and, with the untenable argument that because Seamen’s Protections had, in Some Cases, been fraudulently obtained, no Confidence was due to any.  I was told that Such violations would be often repeated.  I represented the infraction of the territorial rights of Hamburg and intimated a determination to enter a public Solemn protest against it.  This was treated with as much levity as my other representations.  I therefore left these Gentlemen with the resolution to try that measure.  I was fortified in my first impression of duty, by twenty four hours reflection and the concurring opinions of two American Gentlemen whom I consulted.  The next morning (10th. Inst.) Mr. Nicholas the British V. Consul Called on me; he expostulated with me against presenting my Protest, alledging that it would Give France a Great advantage over England, should any infractions of the neutrality of this City by the former ever Come under public discussion  I replied, that I could not take into Consideration the relative situation of England, with any other Powers, that the rights of the Flag of the United States to Protection in the harbours of a friendly Country, having been violated by Officers acting under the authority of the British Government, if I could not obtain security against future aggression in any other way, it was my duty to apply for it by Protest—that if the delicate situation of England furnished any Argument, it was in favor of my Pressing rather than witholding my remonstrance and that questions of national right were not to be discussed at the Convenience of the aggressor.  I shew him the Protest I had written and my letter to the Sindic.  He gave no Satisfactory assurances against future aggressions, but intimated as a threat, an unofficial and Private opinion, that the whole influence of the British Government, in the U. S. would be employed against me, as the act I was about to enter would be considered as peculiarly hostile.  I expressed in terms of just indignation; my Contempt for any foreign influence and assured him, that the united influence of all Europe would not induce our Government to do an act of injustice to a Public officer, who, in the discharge of his duty, was animated by no more equivocal motives than an honest & well-measured Zeal—that I was very Confident in the Support of my own Government and of Public opinion in my own Country, in the measure I had taken and should certainly persevere in it, and that as often as the rights of my Country were violated, within the district of my Consulate, I should employ the same measure against the aggressor.  In a subsequent Conversation, with the same Gentleman, the Substance above recited, was repeated and the menacing insinuation of British influence to remove me was not omitted.  I inclose Copies of Protest and Correspondence on this Subject, which may hereafter be magnified into Some importance by the French Government, whose Agents here will Come to the knowledge of it.  I have not, as yet, thought it necessary or proper to intimate to any public Agent here—but should my present remonstrances prove ineffectual, on the next case that occurs, I shall endeavour to obtain the Co operation of the Prussian, and other neutral ministers here.  I hope to have your opinion on my Conduct in the Present Case, to serve as a Guide in such as may hereafter occur.  I am Sorry that I have been obliged to be thus detailed.  The French having obtained positive possesion of the Electorate of Hanover, have remained inactive for some days  Their nearest Post to us is at Harburg on the opposite side of the Elbe about 4 or 5 English Miles.  We have had official assurances from the King of Prussia that for the present moment he would pledge himself for the inviolability of our City and that, in Concert with the Emperor of Russia, his influence at the Court of the Thuilleries was now employed in Some more Solemn Compact for our permanent Security.  The Agitation of most of our merchants and particularly the English houses here has been for some days, extreme.  It has subsided for the moment.
					As Questions of territorial jurisdiction will now become more frequent than in time of peace, it is of the highest importance to the efficient execution of the Consular duties here that my Commission & Recognition should extend to the Circle of Lower Saxony, which is the Case with every Minister, Consul or other public Agent resident here  I have before written you fully on this subject.  I have the honor to be, most respectfully, Dear Sir, Your obedt. Servant
					
						John M. Forbes
						Consul of the U.S. of Ama. &c &c
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
